DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US 20050253078 A1).
With regards to claims 1 and 13, Miyazaki discloses a CT imager comprising: a plurality of detection arrays 40 including a plurality of detecting elements 42, respectively; processing circuitry 27, 28, 50 configured to perform control to change reading timings of the plurality of detecting elements between the plurality of detection arrays [0086-0090] (controls reading timings of all detecting elements); and an analog-to-digital converter (ADC) 53 configured to process signals from the plurality of detecting elements [0087].

With regards to claims 3, 8, and 14, Miyazaki discloses the invention according to claim 1 and further comprising a control line 62 configured to connect the plurality of detection arrays and relate reading timings of a plurality of detecting elements included in each of the detection arrays, wherein with regard to a detection array group connected via the control line, the processing circuitry is configured to perform control to change reading timings of detecting elements between a plurality of detection array groups [0099].
With regards to claims 4 and 9, Miyazaki discloses wherein the detection arrays are arranged in a row direction or a channel direction, and the processing circuitry is configured to perform control to change reading timings of the plurality of detecting elements between the plurality of detection arrays arranged in the row direction or the channel direction (Fig. 8) [0086-0090].
With regards to claims 5 and 10, Miyazaki discloses wherein the detection arrays are arranged in a row direction and a channel direction, and the processing circuitry is configured to perform control to change reading timings of the plurality of detecting elements between the plurality of detection arrays arranged in the row direction and reading timings of the plurality of detecting elements between the plurality of detection arrays arranged in the channel direction (Fig. 8) [0086-0090].
With regards to claims 6 and 11, Miyazaki discloses wherein the ADC is provided for each of the detection arrays [0081].
With regards to claims 7 and 12, Miyazaki discloses wherein the processing circuitry performs control to change timing of the signal output from the detecting element and timing of processing of the signal in the ADC [0087].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884